5/11/2020                                     Gmail -Filed
            Case 4:18-cv-00247-ALM Document 184-2    Re: Fwd: Wise County Page 1 of 2 PageID #: 4226
                                                           06/22/20


                                                                                Jason Van Dyke <jasonleevandyke@gmail.com>



  Re: Fwd: Wise County
  3 messages

  Tom Retzlaff <retzlaff@texas.net>                                                                       Fri, May 8, 2020 at 9:10 AM
  To: Jeffrey Dorrell <jdorrell@hanszenlaporte.com>
  Cc: jasonleevandyke@gmail.com

    I'm not seeing a check in here anywhere, Jeff. No check from the Nazi bitch, no dismissal.

    I'm going back to bed. This is bullshit.




    Tom Retzlaff

    From: JDorrell@hanszenlaporte.com
    Sent: May 8, 2020 6:27 AM
    To: retzlaff@texas.net
    Subject: Fwd: Wise County

    FYI.


             Begin forwarded message:

             From: Jason Van Dyke <jasonleevandyke@gmail.com>
             Subject: Wise County
             Date: May 7, 2020 at 6:35:06 PM CDT
             To: Jeffrey Dorrell <jdorrell@hanszenlaporte.com>

             Jeff -

             If you want to work on ending this, you will not need the Wise County stipulation I sent you today. I just got
             notice that the judge dismissed it. The offer still stands for the Denton County case alone.

             --
             Jason L. Van Dyke
             PO Box 2618
             Decatur, TX 76234
             (940) 305-9242
             jasonleevandyke@gmail.com




  Tom Retzlaff <retzlaff@texas.net>                                                                       Fri, May 8, 2020 at 5:44 PM
  To: Jeffrey Dorrell <jdorrell@hanszenlaporte.com>
  Cc: Jason Van Dyke <jasonleevandyke@gmail.com>

    Say Jeff, does that Nazi bitch not realize that you can literally file for a new restraining order moments after your first one
    is denied, over and over and over again, all day, every single day?

    The AZ rules regarding protective orders specifically says that a court is prohibited from considering prior denials . And
    there is no issue preclusion or claim preclusion. And it is all free for the petitioner.

    Oh and there is no Vex Lit motion or relief available.

    This is specifically in the law.

https://mail.google.com/mail/u/0?ik=7fc6683b87&view=pt&search=all&permthid=thread-f%3A1666131738447955740&simpl=msg-f%3A16661317384…   1/2
5/11/2020                                     Gmail -Filed
            Case 4:18-cv-00247-ALM Document 184-2    Re: Fwd: Wise County Page 2 of 2 PageID #: 4227
                                                           06/22/20

    Crazy, I know. But I just thought you would want to know.




    Tom

    [Quoted text hidden]



  Jason Van Dyke <jasonleevandyke@gmail.com>                                                              Fri, May 8, 2020 at 5:47 PM
  To: Jeffrey Dorrell <jdorrell@hanszenlaporte.com>

    Your client can make that argument at the sanctions hearing ordered by Judge Bailey today
    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=7fc6683b87&view=pt&search=all&permthid=thread-f%3A1666131738447955740&simpl=msg-f%3A16661317384…   2/2
